Appellant was convicted of robbery and assessed the lowest punishment.
The statement of facts is wholly in question and answer form. The State has made a motion to strike it out and not consider it. Under the statutes and the many and uniform decisions of this court the State's motion must be granted. A great number of cases down to the present time could be cited but we deem it unnecessary. We here cite some of them: Hargrave v. State,53 Tex. Crim. 147; Essary v. State, 53 Tex.Crim. Rep.; Baird v. State, 51 Tex.Crim. Rep.; *Page 325 
Brown v. State, 57 Tex.Crim. Rep.; King v. State,57 Tex. Crim. 363; Kempner v. State, 57 Tex.Crim. Rep.; Felder v. State, 59 Tex.Crim. Rep.; Choate v. State,59 Tex. Crim. 266; Hart v. State, 67 Tex.Crim. Rep.; Criner v. State, 71 Tex.Crim. Rep.; Stephens v. State,77 Tex. Crim. 30.
Appellant made a motion for a continuance and he has some very defective and incomplete bills to the admission of certain testimony. None of these matters can be considered in the absence of a statement of facts as has all the time been held by this court in a great number of decisions.
Hence, the judgment must be affirmed.
Affirmed.